 I)' 'ISIONS OF NATIONAL. I.ABOR RELATIONS BOARDPier 29, d/b/a The Ark and Dennis Keefe. Case 32CA 1333August 14, 1979DECISION AND ORDERBY CHAIRMAN FANNIN(, ANI) MEMBERS PENEI.A()ANI) TRUESI)AI.EOn May 31. 1979, Administrative Law Judge Ber-nard J. Seff issued the attached Decision in this pro-ceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative aw Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of' the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-' Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Jdge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.The Administrative Law Judge mentioned in his Decision that Respon-dent did not file a post-hearing brief Respondent asserts that a post-hearingbrief was mailed to the Administrative Law Judge but inadvertently failed toreach his desk. Because of Respondent's allegation that the AdministrativeLaw Judge relied solely on the General Counsel's brief in making his find-ings, we have scrutinized the record with particular care and find that theAdministrative Law Judge's findings are fully supported by the record.The General Counsel has excepted to the Administrative Law Judge'srecommended remedy insofar as it recommends that interest on backpay becomputed at a rate other than the 9 percent requested by the General Coun-sel. We find no merit in that exception. See Florida Steel Corporation. 231NLRB 651 (1977).2 In par. (b) of his recommended Order the Administrative Law Judgeprovided that Respondent shall cease and desist from "in any manner" inter-fering with, restraining, or coercing its employees in the exercise of theirrights guaranteed in Sec. 7 of the Act. However, it is the Board's policy thatsuch an order is warranted only when a respondent is shown to have aproclivity to violate the Act or has engaged in such egregious, or widespreadmisconduct as to demonstate a general disregard for the employees' funda-mental statutory rights. See Hickmott Foods, Inc., 242 NLRB 1357 (1979).With respect to the instant dispute, we find that the broad injunctive orderissued against Respondent is not warranted. Insofar as the record shows,Respondent engaged in a single violation of Sec. 8(aX I) in discharging theCharging Party. Therefore, only a narrow order is necessary at this time toremedy the violation here. Accordingly. we will modify the AdministrativeLaw Judge's recommended Order and notice.low, and hereby orders that the Respondent, Pier 29.d/b/a The Ark, Oakland, California, its officers.agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:I. Substitute the following for paragraph I(b):"(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights guaranteed in Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTI(CE To EMPLOYEESPOSTED BY ORDER OF IENAIIONAL LABOR REI.AIIONS BARI)An Agency of the United States GovernmentWE WILL NOT discharge employees for assert-ing their right to engage in concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed in Section7 of the Act.WE WILL offer Dennis Keefe immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent po-sition, without prejudice to his seniority or anyother rights or privileges previously enjoyed.WE WILL make Dennis Keefe whole for anyloss of earnings he may have suffered due to thediscrimination practiced against him by payinghim a sum equal to what he would have earned,less any net interim earnings, plus interest.PIER 29, D/B/A THE ARKDECISIONSTATEMENT OF HE CASEBERNARD J. SEFF, Administrative Law Judge: This casecame on for hearing before me on March 7, 1979, in Oak-land, California. It is based on a charge filed by DennisKeefe on October 27 and an amended charge filed on No-vember 29, 1978. The complaint was issued on November29, 1978, by the Regional Director for Region 32 and al-leges that Respondent Pier 29, d/b/a The Ark, dischargedDennis Keefe on October 271 because he engaged in pro-tected concerted activities for the purposes of collective bar-gaining or other mutual aid or protection.Upon the entire record in this case, from my observationof the witnesses and their demeanor and after due consider-ation of' the brief filed by the General Counsel (none wasfiled by Respondent), I make the following:All dates in this Decision refer to 1978 unless otherwise stated.244 NLRB No. 17198 shift who was on vacation at the time. On October 8 Keefeasked Russ Pratt, Respondent's manager. if he should re-sume his normal schedule the following day. Pratt told himthat he should, and accordingly Keefe worked from Octo-ber 9 through 12. Because he had worked 7 straight daysKeefe expected to be paid overtime for the sixth and sev-enth days. Upon receiving his paycheck he discovered thathe had not been paid overtime for those dabs. Keefe dis-cussed this problem with Cuoco. who said that he wouldlook into the matter and let him know about the pay. Keefewas in communication with Lam to ask his advise on howwe should proceed. Lam told him to discuss the matter withhis employer and if he was unsuccessful to mention to man-agement that he would go to the Union or to the laborcommissioner to enforce his right to the overtime pay. OnMonday, October 23. when Cuoco was not present. Keefeasked Pratt if Cuoco had looked into the matter as he hadsaid he would and whether he was going to get the overtimepay. Pratt told him that there was no point in asking .r theovertime pay because Cuoco was not going to give it tohim. Keefe explained to Pratt that he telt he had a right tothe overtime pay, and if he did not get it he would go to thelabor commissioner and to the Union to enforce this right.On Thursday. October 26. Keefe was discharged. HarryShilling, a co-owner of the Respondent, told Keefe thatCuoco had decided to terminate him, giving as the reasonCuoco's belief that Keefe was "not a compan) man." Keefetestified that Shilling further said he felt Keefe was a goodemployee, and he did not understand the severe actiontaken against him. Keefe then called the Union and toldLam that he had been terminated.One or 2 days after Keefe's discharge Lam spoke withCuoco. asking why he fired Keefe. Cuoco replied that hehad fired Keefe because Keefe had made a claim foir over-time and concluded the conversation by saying: "Did youknow that S.O.B. went to the Labor Commissioner on me.And that was the straw that broke the camel's back." Re-spondent called Cuoco as a witness during the hearing, andCuoco did not deny making this statement.Respondent contends that Keefe was discharged forchanging shifts without authorization. However, the facts ofrecord establish that Respondent's decision to terminateKeefe was motivated by Keefe's threat to go to the Unionand to the labor commissioner to enforce his right. It shouldbe pointed out that owner Cuoco's uncontradicted state-ment to Lam that Keefe's action in filing a claim with thelabor commissioner on him was the "straw that broke thecamel's back" is set forth by the General Counsel as directevidence establishing Respondent's illegal motivation. TheGeneral Counsel points out that Keefe's efforts to enforcethe collective-bargaining agreement's provision for over-time pay constitutes protected concerted activity, and histermination for this reason violates Section 8(a)(1) of theAct.It is well settled in Board law, sustained by court affirm-ance. that an employee is engaged in protected concertedactivity when he asserts the claim pursuant to the provi-sions of an existing collective-bargaining agreement. TheGeneral Counsel cites Marlvn Bunnev and Clarence Bunnev,partners, dh/a Bunnev Bros. Construction Compan.pu 139NLRB 1516 (1962); Interboro Contractors. Inc. 157 NLRBFINDI)IN(;S FAC(ISI. Iltt BUSINESS OF RESPONDENtRespondent is a corporation organized and existing byvirtue of the laws of the State of California with an officeand principal place of business located in Oakland, Califor-nia, where it is engaged in the operation of a restaurant andbar.During the past 12 months Respondent, in the courseand conduct of its business operations, derived gross rev-enues in excess of $500,000.During the past 12 months Respondent purchased andreceived personal services valued in excess of $5.000 whichoriginated outside the State of California. I find that Re-spondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE ABOR ORGANIZATION INVOI V1)Hotel and Restaurant Employees and Bartenders Union,Local 28, is a labor organization within the meaning ofSection 2(5) of the Act.Ill. THE Ait L.E(D UNFAIR I.ABOR PRAC II( SA. The IssueThe only issue in this case is whether the Charging Party,Keefe, was discharged because of his concerted activities.B. The FactsDennis Keefe was employed by Respondent as a dinnercook in Respondent's restaurant, The Ark. from August 16,1977, through October 26, 1978, at which time he was ter-minated. Keefe was initially interviewed and hired by VinceCuoco, who is the owner of the restaurant. The GeneralCounsel points out in her brief that during the course of hisinterview Cuoco warned Keefe, "If you throw a wrench inthe works or rock the boat ...you'll be gone real fast."Respondent has had collective-bargaining agreementswith the Union for 35 years. The most recent such agree-ment states in section 13 that employees had to be paidovertime for any days worked in excess of 5 days out of a 7-day period. Keefe has been a union member for 13 years.When he was first employed he discovered that there wasno shop steward servicing the contract at The Ark. and heinformally assumed the task of advising many of the em-ployees as to their rights arising out of the collective-bar-gaining agreement and how to go about enforcing them.Upon the appointment of a new business agent. Rick Lam.Lam met with Cuoco to introduce himself. Cuoco men-tioned during the course of their first meeting that althoughKeefe was a good employee and did good work, he ex-pressed his view that Keefe was a "rabble-rouser" and "nottoo much of a company employee."Under normal circumstances Keefe worked a 4-dayweek, Monday through Thursday. Due to vacation schedul-ing in October, however, Keefe worked October 6 throughOctober 8 (Friday through Sunday) to fill an employee'sTHE ARK199 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1295, enfd. 388 F.2d 495 (2d Cir. 1967); ARO, Inc., 227NLRB 243 (1976). The reason for the Board's finding suchconduct to be protected concerted activity derives from thefact that "the implementation of such an agreement by anemployee is but an extension of the concerted activity giv-ing rise to that agreement." See Bunnely Bros., supra at 1519.The General Counsel points out in her brief that even if theemployee asserts his claim alone, since it is an attempt toenforce the provisions of a collective-bargaining agreement,it inevitably affects the rights of all employees in the unit. Itis further set forth in the brief that if the claim itself lacksmerit the employee's right to assert the claim is still pro-tected by Section 7 of the Act.It should be further pointed out that the timing of thedischarge, occurring as it did immediately upon Keefe's as-sertion of his contractual right and threat to go to theUnion and to the labor commissioner, is strong evidence ofunlawful motivation. This action by Cuoco fits in with theinitial statement that at the time Keefe was hired Cuocowarned him, "if you throw a wrench in the works or rockthe boat ...you'll be gone real fast."At the time of Keefe's discharge Respondent made nomention of its statement made at the hearing that it wasbecause he changed shifts without authorization that hewas discharged. Shilling simply told Keefe that Cuoco haddecided he was not a "company employee." When Lamasked Cuoco why he had discharged Keefe, Cuoco againfailed to mention as a reason that Keefe had changed shiftswithout authorization. Cuoco told Lam that he dischargedKeefe because Keefe made a claim for overtime, that thismade Cuoco sick, and that Keefe had then gone to thelabor commissioner. Four months after the discharge Re-spondent asserts that the reason for discharge was becauseKeefe changed shifts without authorization. This is clearlyan afterthought seized upon by Respondent to justify a dis-charge which was unlawfully motivated. The record alsoshows that Keefe had changed shifts in the past withoutauthorization, and that no discipline had been meted out tohim. He was still considered a good employee by both Shil-ling and Cuoco. It was only at the point where Keefe tooksteps to implement the collective-bargaining agreement pro-vision for overtime pay that Respondent decided to dis-charge him. From all of the above it is conclusively shownthat the reason advanced at the hearing for Keefe's dis-charge was pretextual. It therefore find that Keefe was dis-charged in violation of Section 8(a)(I) of the Act.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has engaged in and is engaging in unfairlabor practices in violation of Section 8(a)( ) of the Act, asfound above. which unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent engaged in unfairlabor practices in violation of Section 8(a)( ) of the Act. itwill be recommended that Respondent cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.It has been found that Respondent unlawfully dischargedDennis Keefe. I will, therefore, recommend that Respon-dent offer him his former job or, if that job no longer exists,a substantially equivalent job, without prejudice to his se-niority or other rights and privileges, and make him wholefor any loss of earnings suffered by reason of the discrimi-nation against him by payment to him of a sum of moneyequal to that which he normally would have earned, absentthe discrimination, less net earnings during such period,with interest thereon to be computed in the manner pre-scribed in F W. Woolworth Company, 90 NLRB 289 (1950).and Florida Steel Corporation, 231 NI.RB 651 (1977).2Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER3The Respondent, Pier 29, d/b/a The Ark. Oakland, Cali-fornia, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging employees for asserting their right to en-gage in concerted activities in violation of Section 8(a)( ) ofthe Act.(b) In any manner interfering with, restraining, or coerc-ing its employees in the exercise of their rights guaranteedin Section 7 of the Act.2. Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a) Offer Dennis Keefe immediate and full reinstatementto his former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to his se-niority or any other rights or privileges previously enjoyed.(b) Make Dennis Keefe whole for any loss of earnings hemay have suffered due to the discrimination practicedagainst him by paying him a sum equal to what he wouldhave earned, less any net interim earnings, plus interest.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(d) Post at Respondent's place of business in Oakland,California, copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided by the Re-2 See, generally, Isis Plumbing & Hearing Co., 138 Nl.RB 716 (1962).In the event no exceptions are filed as provided by e .-. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings. conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.I In the event that this Order is enforced by a Judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."200 THE ARKgional Director for Region 32. after being duly signed byRespondent's representatives, shall be posted by it immedi-ately upon receipt thereof, and be maintained b Respon-dent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced.or covered by any other material.(e) Notify the Regional Director for Region 32. in writ-201ing, within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.The General Counsel has attached to her brief a requestthat interest be added to Keefe's backpay at the rate of 9percent per annum, pursuant to a lengthy brief which wasattached to the original brief. The question of the amountof interest is a matter of policy for the Board to decide, andit is not within the authority of the Administrative LawJudge to grant this request. It is therefore denied.